Mr. Sheehan
stated that he wished to make this a test case to settle the practice in supplementary proceedings, as *271to his own knowledge great wi’ong was being done by changing referees and making orders while the first orders were still in force, and not set aside by any order of the court; and requested the judge to settle the practice, which was, up to this time doubtful.
Daly First Judge, coincided with defendants counsel, and decided that the first order in a supplementary proceeding must be finished or some order made by the court in the proceeding, before any other order could be made in the premises.
Motion denied.